DETAILED ACTION

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the Final Rejection Office Action on 08/06/2020, the Examiner rejected Claims 1 and 3-14 on the grounds of 35 USC 102(a)(1)/35 USC 103 (Adams, Felber).
In view of the newly filed affidavit, the affidavit under 37 CFR 1.132 filed on 02/02/2021 is sufficient to overcome the rejection of Claims 1 and 3-14 based upon Adams, and Felber in view of Adams.
The claims of the instant application are directed to an oil, gas and/or petrochemical component comprising: two or more adjacent segments comprising plain carbon steel, a cast iron, a low alloy steel, a high carbon steel having a CE equal to or greater than 0.48, a titanium alloy, a nickel based alloy, cobalt based alloy, iron-nickel alloy, duplex stainless steel or combinations thereof; laser metal deposition weldments bonding said adjacent segments; and optionally a heat affected zone (HAZ) adjacent to said weldments, wherein said HAZ if present has a thickness of 0.001 inches or less.  A search of the prior art failed to turn up a single reference or an appropriate combination of references that teaches each and every limitation of the instant claims.
In particular, there was no single or combination of analogous prior art that taught the limitations directed to a heat affected zone (HAZ) optionally adjacent to said weldments, wherein said HAZ if present has a thickness of 0.001 inches or less.  Examiner notes that due to dependency to Claim 1, Claims 3-14 are also allowable.

In regards to Applicant’s arguments, Examiner notes that Applicant’s arguments are persuasive and give the application condition for allowance.  As discussion in the Applicant-Initiated Interview and Declaration, Inventor Ma provides sufficient evidence on the record to show that the products of the prior art of Felber in view of Adams and Adams would not necessarily possess the claimed HAZ thickness range, if any.  In particular, Applicant provides support via calculation of the HAZ in modeling of the LMD process and the conditions used during the modeling to show the lack of prima facie obviousness.
Therefore, Applicant’s argument is persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN CT LI
Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784